Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1-10:  The primary reason for the allowance of the claims is the inclusion of the limitation “etching, at least to the digit line, substantially orthogonal to the longitudinal axis and through a middle region of the pillar, along with a portion of the gate dielectric material and a corresponding portion of the sidewall gate material at opposite ends of the middle region; and forming, by the etch, a gap to initiate formation of two separate triple gate access devices, wherein three sidewall gates of each separate triple gate access device are remaining portions of the sidewall gate material around three sides of two vertical pillars formed and separated by the gap”, in all of the claims in combination with the remaining features of independent claim 1.
Claims 11-17:  The primary reason for the allowance of the claims is the inclusion of the limitation “performing an etch through the semiconductor pillar to: form a first channel region of a first triple gate access device and a second channel region of a second triple gate access device; and separate a first triple gate of the first triple gate access device from a second triple gate of the second triple gate access device; and forming a body contact material between the first channel region of the first triple gate access device and the second channel region of the second triple gate access device”, in all of the claims in combination with the remaining features of independent claim 11.
Claims 18-20:  The primary reason for the allowance of the claims is the inclusion of the limitation “performing a dry etch through the semiconductor pillar and through the gate material to form separated triple gates for a first triple gate access device and a second triple gate access device, a first triple gate being formed on three sides of a first channel material pillar and a second triple gate being formed on three sides of a second channel material pillar; and forming a body contact material between, and in contact with, a first channel region of the first triple gate access device and a second channel region of the second triple gate access device”, in all of the claims in combination with the remaining features of independent claim 19.
Balakrishnan et al. (US 10,069,008) modified by  teach forming a pillar (Fig. 1A, element 15) having a longitudinal axis substantially parallel to a longitudinal axis of a digit line (Fig. 1A, elements 11 & 25), the pillar coupled to the digit line; forming a gate dielectric material (Fig. 1A, element 31) on and around an outside surface of the pillar; forming a sidewall gate material on and around an outside surface of the gate dielectric material (Fig. 1A, element 33) to partially cover the gate dielectric material between a top of the pillar and a bottom of coupled to the digit line.
However, Balakrishnan et al. do not teach or render obvious the above-quoted features recited in independent claims 1, 11, 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHED AHMED whose telephone number is (571)272-3477.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/SHAHED AHMED/